NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3867-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DASHAWN H. WARD,

     Defendant-Appellant.
__________________________

                   Argued November 8, 2021– Decided November 19, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-04-0886.

                   Emeka Nkwuo argued the cause for appellant
                   (Lomurro, Munson, Comer, Brown & Schottland, LLC,
                   attorneys; Emeka Nkwuo, of counsel and on the brief).

                   Lucille M. Rosano, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor, attorney; Lucille M. Rosano, of
                   counsel and on the brief).

PER CURIAM
       After a jury trial, defendant appeals from his convictions for second-

degree conspiracy to commit carjacking, N.J.S.A. 2C:5-2(a)(1), 2C:15-2(a)(2);

first-degree carjacking, N.J.S.A. 2C:15-2(a)(2); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b)(1); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); second-degree

conspiracy to commit robbery, N.J.S.A. 2C:5-2(a)(1), 2C:15-1(a)(2); and first-

degree robbery, N.J.S.A. 2C:15-1(a)(2). Defendant argues that the motion judge

erred in denying his motion for a Wade1 hearing, the trial judge erred in

admitting into evidence a white t-shirt he was wearing at the time of his arrest,

and the trial judge erred in finding aggravating factors and in imposing

consecutive sentences.

       Around 3:30 a.m. on August 31, 2016, Tikah Arrington was sitting in her

car in front of her apartment building in the parking lot with the windows rolled

down. A car with two occupants pulled into the lot and parked alongside

Arrington's driver's side.   The occupant in the front passenger's seat told

Arrington to "get out of [her] car." The front passenger then exited the car and

attempted to open Arrington's driver's side door. The front passenger opened


1
    United States v. Wade, 388 U.S. 218 (1967).


                                                                           A-3867-18
                                       2
the driver's side door of Arrington's car and pointed a gun at her stomach.

Arrington fled to her apartment building where she observed the gunman's

vehicle and her vehicle being driven away. Five minutes after the carjacking,

Arrington and her friend called 9-1-1 to report the armed robbery.

      Officers Wayne Adams and E.H. Carter, Jr. were the first officers to arrive

at the scene and speak with Arrington. Adams testified that Arrington described

the armed front passenger as being "between [five foot six inches] and [five foot

eight inches], wearing a white t-shirt, blue jeans, short haircut" and having a

medium complexion. Arrington described the driver of the car as being in his

early twenties and wearing "a white t-shirt with his hair[] [in] dreads, braids,

pushed up in like a bun and a bandana around it."

      The next day, around 1:30 a.m. on September 1, 2016, Dishon Burnett was

walking home after purchasing food, and he placed his keys inside the carry-out

bag. Two men walked towards Burnett, and one asked Burnett if he knew where

they could purchase marijuana. Burnett responded "no" and continued walking

home when he heard one of the men say, "[m]an, run your shit." When Burnett

turned around, he saw one man walking towards him and another pointing a gun

at him. The man walking towards him took Burnett's bag and sneakers while




                                                                           A-3867-18
                                       3
the other held his gun on Burnett. The two men then left in the same direction

that Burnett was walking.

      Burnett arrived at his apartment and used his neighbor's phone to call his

sister to ask her to bring his spare apartment keys. He obtained the spare keys,

stopped into his apartment to change his clothes, and returned outside to search

for his keys, which he believed may have been discarded by the assailants. At

this time, he saw the gunman, prompting him to walk to the other side of the

street and shout, "can I have my keys?" The gunman drew his weapon, pointed

it at Burnett, and fired three shots, all of which missed Burnett. Burnett ran into

his apartment and called the police. The 9-1-1 call was recorded and played for

the jury at trial.   He described the incident to the dispatcher, including

descriptions of the assailants, and noted that he knew the gunman as Dashawn,

who used to work at the local Burger King.

      Burnett gave a recorded statement to detectives and described the gunman

as a black male with a light brown complexion, five foot ten to five foot eleven,

150 pounds, "bony," and wore a "white t-shirt with a red and blue design" and

"sky blue" washed baggy jeans. He also had a short haircut and no facial hair.

Burnett believed that the gunman was young and stated that he had a "baby

face." As to the other assailant, Burnett described him as a black male with a


                                                                             A-3867-18
                                        4
dark complexion, five foot ten to five foot eleven, about 160 pounds, with dreads

above his shoulders. Detective Thomas showed Burnett a single photograph of

defendant, who he identified as the gunman with "100 percent" certainty.

      Detective John Bocchino was assigned to investigate the carjacking of

Arrington. Later the morning of the carjacking, Arrington arrived at the East

Orange police precinct to view a photo array of over 650 photos. Arrington

flagged eight photos from the array, noting that two photos resembled the

assailant who exited the vehicle and that none of the remaining photos resembled

either assailant. When the police showed Arrington updated versions of the two

photos that she previously selected, she stated neither were the assailants.

      Bocchino went to the scene of the carjacking and recovered surveillance

camera footage from Arrington's apartment building, which Bocchino showed

to him. The surveillance video showed the assailants arriving next to Arrington's

vehicle at 3:11 a.m. and Arrington running away twenty-nine seconds later.

      On September 1, 2016, Bocchino created another array with six

photographs from the previous array. Detective Sharieff Greenwood conducted

the photo array and recorded it by video. Arrington identified defendant as the

"one who actually took [her] vehicle" at gunpoint, prompting Bocchino to obtain

an arrest warrant and then to arrest defendant.


                                                                               A-3867-18
                                        5
      On September 7, 2016, Bocchino asked Arrington to return to the police

station again to view a second six-photo array.     Detective Rolando Baugh

administered the photo array, which was also video recorded.         Arrington

identified co-defendant Glenford Findlay as the driver of the vehicle. After

Arrington's identification, Bocchino asked Baugh to complete pretrial

identification documentation, including a Photo Array Eyewitness Identification

Procedure Worksheet (the worksheet), which Baugh only partially completed.

Bocchino later arrested Findlay outside of his apartment building.

      Defendant filed a motion for a Wade hearing.          The motion judge

conducted oral argument on the motion on February 26, 2018, and ultimately

denied the motion, explaining that "there [was] just no evidence of

suggestiveness in terms of anything that was done here with system variables

that would . . . warrant a . . . Wade hearing."

      On appeal, defendant raises the following arguments for this court's

consideration:

            POINT I

            THE [MOTION JUDGE] ERRED BY NOT
            GRANTING [DEFENDANT] A WADE HEARING.




                                                                         A-3867-18
                                         6
            POINT II

            THE [TRIAL JUDGE] ERRED BY ALLOWING THE
            STATE TO INTRODUCE [DEFENDANT'S] WHITE
            T-SHIRT INTO EVIDENCE ALTHOUGH NO
            WITNESS IDENTIFIED THE WHITE SHIRT AS THE
            SHIRT THE SUSPECT WAS WEARING AT THE
            TIME OF THE CRIMES.

            POINT III

            THE COURT SHOULD SET ASIDE THE JURY'S
            VERDICT OF GUILTY AS BEING [AGAINST] THE
            WEIGHT OF THE EVIDENCE.       (Not Raised
                    [2]
            Below).

            POINT IV

            [DEFENDANT'S] SENTENCE WAS MANIFESTLY
            EXCESSIVE AND THE [TRIAL JUDGE] GAVE
            INAPPROPRIATE     WEIGHT    TO    THE
            AGGRAVATING AND MITIGATING FACTORS.

            POINT V

            THE [TRIAL JUDGE] ERRED IN IMPOSING
            CONSECUTIVE SENTENCES.

For the reasons that follow, we affirm in part, reverse in part, and remand for

resentencing in accordance with this opinion.



2
  Because defendant acknowledges that he did not move for a new trial on the
grounds that the jury's verdict was against the weight of the evidence, we decline
to address this argument on appeal. R. 2:10-1; State v. Smith, 262 N.J. Super.
487, 511-12 (App. Div. 1993).
                                                                            A-3867-18
                                        7
                                       I.

      Defendant argues that the motion judge erred in denying his motion for a

Wade hearing regarding Arrington's pretrial identification. Defendant asserts

that the detective's failure to fully complete the worksheet warranted further

examination of the pretrial identification procedures.

      To obtain a Wade hearing, "a defendant must present some evidence of

suggestiveness tied to a system variable which could lead to a mistaken

identification." State v. Anthony, 237 N.J. 213, 233 (2019) (citing State v.

Henderson, 208 N.J. 208, 288-89 (2011)). "System variables" include blind

identification, pre-identification instructions, lineup construction, feedback,

recording confidence, multiple viewings, showups, private actors, and other

identifications made. Henderson, 208 N.J. at 288-90. If a defendant proffers

such evidence, the State "must then offer proof to show that the proffered

eyewitness identification is reliable—accounting for system and estimator

variables." Id. at 289. The defendant may cross-examine the State's witnesses,

as well as present their own witnesses and evidence relating to system and

estimator variables. Ibid. At any point during the hearing, if the judge finds

that based on the testimony, defendant's threshold allegation of suggestiveness

is baseless, he or she may end the hearing.       Id. at 290-91. "Under those


                                                                         A-3867-18
                                       8
circumstances, the [judge] need not permit the defendant or require the State to

elicit more evidence about estimator variables; that evidence would be reserved

for the jury." Id. at 291.

      At all times, the burden of proof remains with the defendant to "prove a

very substantial likelihood of irreparable misidentification." Id. at 289. If the

judge determines that based on the totality of the circumstances the defendant

has "demonstrated a very substantial likelihood of irreparable misidentification,

the [judge] should suppress the identification evidence." Ibid. Our Court has

not "created bright-line rules that call for the 'suppression of reliable evidence

any time a law enforcement officer makes a mistake.'" Anthony, 237 N.J. at 239

(quoting Henderson, 208 N.J. at 303); see State v. Green, 239 N.J. 88, 109

(2019) (noting that the Court has not "suggest[ed] that any time a full record of

an identification is not preserved, the evidence must be excluded").

      In denying defendant's motion for a Wade hearing, the motion judge

explained again that "there [was] just no evidence of suggestiveness in terms of

anything that was done here with system variables that would . . . warrant a . . .

Wade hearing." As to Bocchino, the motion judge explained that there was no

evidence to show that Bocchino "said something that would be suggestive" when

he asked Arrington to return to view more photos, leading the judge to conclude


                                                                            A-3867-18
                                        9
that it is "really pure speculation to think that . . . Bocchino somehow fed her

some information that would be so suggestive." And as to Greenwood, the judge

determined that there was no evidence of suggestiveness because Greenwood

was not involved in the investigation and performed a double-blind

identification procedure. Further, the judge noted that Greenwood checked

"yes" to question sixteen 3 on the worksheet, which confirmed that he asked

Arrington whether she previously spoke to anyone about the identi fication,

without writing anything further."

      The judge correctly denied defendant's motion for a Wade hearing

concerning Arrington's pretrial identification because defendant failed to show

some evidence of suggestiveness. The judge did not abuse his discretion in

denying the motion.

                                       II.

      Defendant contends that the trial judge erred by admitting the white t-shirt

because no witness testified that the shirt defendant was wearing when he was

arrested was the same shirt the gunman was wearing at the time of the offenses.




3
   Question sixteen reads: "Did you ask the witness whether he/she had
previously spoken to anyone (law enforcement or civilian) about the
identification?"
                                                                            A-3867-18
                                      10
      "We defer to a trial [judge's] evidentiary ruling absent an abuse of

discretion." State v. Garcia, 245 N.J. 412, 430 (2021). "We will not substitute

our judgment unless the evidentiary ruling is 'so wide of the mark' that it

constitutes a 'clear error in judgment.'" Ibid. (quoting State v. Medina, 242 N.J.

397, 412 (2020)).

      Evidence is relevant if it has "a tendency in reason to prove or disprove

any fact of consequence to the determination of the action." N.J.R.E. 401. In

making this determination, the trial judge "should focus on the logical

connection between the proffered evidence and a fact in issue," and "whether

the [evidence offered] renders the desired inference more probable than it would

be without the evidence." State v. G.V., 162 N.J. 252, 263 (2000) (alteration in

original) (citations and internal quotation marks omitted).

      Even if evidence is deemed relevant, it may still be excluded. N.J.R.E.

403 permits a trial judge to exclude evidence "if its probative value is

substantially outweighed by the risk of: (a) [u]ndue prejudice, confusion of

issues, or misleading the jury; or (b) [u]ndue delay, waste of time, or needless

presentation of cumulative evidence." A trial judge "has broad discretion to

exclude evidence as unduly prejudicial pursuant to N.J.R.E. 403."        State v.




                                                                            A-3867-18
                                       11
Jackson, 243 N.J. 52, 65 (2020) (quoting State v. Nantambu, 221 N.J. 390, 402

(2015)).

      The trial judge declined to bar the admission of the white t-shirt into

evidence. The trial judge explained that she was unaware of any "requirement

that [a] piece of evidence should have been shown to the witness" prior to being

admitted into evidence. The trial judge then noted that she "anticipate[d] . . .

that before the State moves it into evidence that [it will] lay proper foundation

in terms of chain of custody and such that [the t-shirt will] probably be

authenticated." And finally, the trial judge noted that "[i]ssue[s] of facts are to

be determined by the jury," and as a result, "assuming it does go into evidence,

then it's up to the jury to determine whether, in fact, this is the same shirt." As

a result, the trial judge permitted the line of questioning regarding the white t -

shirt, determined that the t-shirt was properly authenticated, and admitted it into

evidence.

      Arrington testified that defendant was wearing a white t-shirt at the time

of the carjacking. Burnett testified that defendant wore a white t-shirt with a red

and blue "scribbled" design on the front during the robbery. Bocchino arrested

defendant less than twenty-four hours after the carjacking and robbery wearing

a white t-shirt. Bocchino identified the shirt as the same shirt that defendant


                                                                             A-3867-18
                                       12
was wearing when he was arrested. Although neither Arrington nor Burnett

were asked to identify the white t-shirt entered into evidence as the shirt that

defendant was wearing at the time of the carjacking and armed robbery,

Bocchino properly authenticated the shirt, and the issue of whether the shirt was

the same shirt that defendant wore during the commission of the offenses was

an issue for the jury to determine. See State v. Cole, 229 N.J. 430, 450 (2017)

(noting that it is "the jury's province to assess the credibility of all of the

evidence"). The judge, therefore, did not abuse her discretion in admitting the

t-shirt into evidence.

                                      III.

      Defendant argues that the trial judge imposed a manifestly excessive

sentence and erred in imposing consecutive sentences.

                                       A.

      Defendant asserts that the trial judge improperly weighed aggravating

factors three, N.J.S.A. 2C:44-1(a)(3), six, N.J.S.A. 2C:44-1(a)(6) and nine,

N.J.S.A. 2C:44-1(a)(9), and improperly considered the fact that defendant did

not apologize to the victims during sentencing.

      We review a trial judge's sentencing decision for an abuse of discretion.

State v. Jones, 232 N.J. 308, 318 (2018). This deferential standard applies only


                                                                           A-3867-18
                                      13
when "the trial judge follows the Code and the basic precepts that channel

sentencing discretion." State v. Trinidad, 241 N.J. 425, 453 (2020) (quoting

State v. Case, 220 N.J. 49, 65 (2014)). We will "affirm the sentence of a trial

[judge] unless: (1) the sentencing guidelines were violated; (2) the findings of

aggravating and mitigating factors were not 'based upon competent credible

evidence in the record;' or (3) 'the application of the guidelines to the facts' of

the case 'shock[s] the judicial conscience.'" State v. Bolvito, 217 N.J. 221, 228

(2014) (second alteration in original) (quoting State v. Roth, 95 N.J. 334, 364-

65 (1984)).

      A trial judge "must identify any relevant aggravating and mitigating

factors set forth in N.J.S.A. 2C:44-1(a) and (b) that apply to the case." Case,

220 N.J. at 64 (citing State v. Fuentes, 217 N.J. 57, 72 (2014)). The judge must

then "determine which factors are supported by a preponderance of [the]

evidence, balance the relevant factors, and explain how it arrives at the

appropriate sentence." State v. O'Donnell, 117 N.J. 210, 215 (1989). The judge's

application of these factors "must be supported by competent, credible evidence

in the record." Case, 220 N.J. at 64.

      Judges may consider a defendant's "uninterrupted history of criminality"

in their determination of whether aggravating factor six is applicable. See State


                                                                             A-3867-18
                                        14
v. Dalziel, 182 N.J. 494, 502 (2005). Judges may also consider a defendant's

juvenile and municipal records, State v. Taylor, 226 N.J. Super. 441, 453-54

(App. Div. 1988), as well as a defendant's adult arrests which do not result in

convictions, State v. Rice, 425 N.J. Super. 375, 382 (App. Div. 2012) (noting

that adult arrests that do not result in convictions may be relevant to the sentence

imposed).

      Aggravating factor nine is a "'qualitative assessment' of the risk of

recidivism, but 'also involve[s] determinations that go beyond the simple finding

of a criminal history and include an evaluation and judgment about the

individual in light of his or her history.'" Fuentes, 217 N.J. at 78 (alteration in

original) (quoting State v. Thomas, 188 N.J. 137, 153 (2006)). "'Deterrence has

been repeatedly identified in all facets of the criminal justice system as one of

the most important factors in sentencing,' and 'is the key to the proper

understanding of protecting the public.'"        Id. at 78-79 (quoting State v.

Megargel, 143 N.J. 484, 501 (1996))

      The trial judge found aggravating factors three, six, and nine applicable

and found mitigating factor seven applicable.        As to factor six, the judge

considered the fact that defendant had been arrested as an adult on two prior

occasions and was arrested and pled guilty to third-degree eluding. A finding


                                                                              A-3867-18
                                        15
of aggravating factor six does not preclude a finding of mitigating factor seven;

a finding of aggravating factor six does not require that the judge ignore a

defendant's extended period of leading a law-abiding life prior to the criminal

offenses, and a finding of mitigating factor seven does not require that the judge

ignore a defendant's prior criminal record. See Case 220 N.J. at 66-67. As to

factor nine, the judge found that "there is a need to deter . . . defendant and

others from violating the law by committing robbery, carjacking with a

dangerous weapon and also the eluding and . . . defendant must be deterred from

engaging in dangerous criminal activity." Further, the judge found that "[t]he

public also must be deterred from such violent conduct." These considerations

did not result in the judge abusing her discretion in finding aggravating factor

nine applicable.

      At the close of defendant's sentencing hearing, the judge stated:

            I will note in considering the factors, one thing I did not
            note on the record that although . . . defendant did
            apologize to his family, he never apologized to the
            victims. And that I think goes to his character and
            attitude, I did not mention that. I meant to mention that
            in my analysis.

The judge did not specify on the record to what aggravating factor this

observation applied.    However, a judge may consider lack of remorse in

assessing whether aggravating factor three is applicable. See State v. Rice, 425

                                                                            A-3867-18
                                       16
N.J. Super. 375, 382 (App. Div. 2012) (determining that a sentencing judge did

not abuse his discretion where he found that aggravating factor three applied

where a defendant "lacked any remorse and took no responsibility for his

actions"). Such a finding is permissible based on the concern that a defendant

who denies guilt may be less amenable to rehabilitative and correctional

programs designed to reduce the risk of future offenses. See State v. Carey, 168

N.J. 413, 426-27 (2001) (affirming the trial judge's finding of aggravating factor

three in a vehicular homicide case where the defendant "denied responsibility

for the crash and did not acknowledge that he had an alcohol problem");

O'Donnell, 117 N.J. at 216 (affirming the trial judge's finding of aggravating

factor three where the defendant was "almost boastful" of his actions, which

suggested a lack of remorse).      The judge did not abuse her discretion by

imposing defendant's sentence.

                                       B.

      Defendant asserts that the trial judge erred in imposing consecutive

sentences as to the carjacking and the robbery charges based on the State's theory

that defendant was engaged in a "crime spree."

      When     reviewing    "consecutive-versus-concurrent     sentencing,"    we

"employ the general shock-the-conscience standard for review of the exercise of


                                                                            A-3867-18
                                       17
sentencing discretion." State v. Torres, 246 N.J. 246, 272 (2021). Judges are

permitted to impose consecutive sentences where multiple sentences of

imprisonment are imposed and after considering the Yarbough factors. See

State v. Yarbough, 100 N.J. 627, 643-44 (1985), superseded by statute in part,

N.J.S.A. 2C:44-5(a), as recognized in State v. Cuff, 239 N.J. 321, 348 n.4 (2019)

(noting the statute's elimination of a sixth factor originally set forth in Yarbough,

which set an outer limit on the overall cumulation of consecutive sentences).

Our Court directed sentencing judges to consider the following factors:

             (1) there can be no free crimes in a system for which
             the punishment shall fit the crime;

             (2) the reasons for imposing either a consecutive or
             concurrent sentence should be separately stated in the
             sentencing decision;

             (3) some reasons to be considered by the sentencing
             [judge] should include facts relating to the crimes,
             including whether or not:

                   (a) the crimes and their objectives were
                   predominantly independent of each other;

                   (b) the crimes involved separate acts of violence
                   or threats of violence;

                   (c) the crimes were committed at different times
                   or separate places, rather than being committed
                   so closely in time and place as to indicate a single
                   period of aberrant behavior;


                                                                              A-3867-18
                                        18
                   (d) any of the crimes involved multiple victims;

                   (e) the convictions for which the sentences are to
                   be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors; [and]

            (5) successive terms for the same offense should not
            ordinarily be equal to the punishment for the first
            offense.

            [Torres, 246 N.J. at 264 (quoting Yarbough, 100 N.J. at
            643-44).]

      The Yarbough factors generally focus on "the nature and number of

offenses for which the defendant is being sentenced, whether the offenses

occurred at different times or places, and whether they involve numerous or

separate victims." Carey, 168 N.J. at 423 (quoting State v. Baylass, 114 N.J.

169, 180 (1989)). The factors are "qualitative, not quantitative; applying them

involves more than merely counting the factors favoring each alternative

outcome." Cuff, 239 N.J. at 348.

      Sentencing judges should be "mindful that aggravating and mitigating

factors and Yarbough factors, as well as the stated purposes of sentencing in

N.J.S.A. 2C:1-2(b), in their totality, inform the sentence's fairness." Torres, 246

N.J. at 272. The judge "must explain [his or her] decision to impose concurrent

or consecutive sentences in a given case" because "[a] statement of reasons is a

                                                                             A-3867-18
                                       19
necessary prerequisite for adequate appellate review of sentencing decisions."

Cuff, 239 N.J. at 348 (second alteration in original) (quoting State v. Miller, 108

N.J. 112, 122 (1987)).

      The judge sentenced defendant to an aggregate sentence of twenty-five

years with twenty-one years and three months of parole ineligibility. The judge

determined that counts two and six were to run consecutively. The judge placed

her reasons for imposing consecutive terms on the record:

            Now, I find that [c]ounts [two] and [c]ount [six] will
            run consecutive to each other following the Yarbough
            criteria which I will explain now. As to Yarbough
            3(a)[,](c), and (d)[,] the crimes and objectives are
            predominantly independent of each other in the present
            case. There were separate acts of violence and they
            involve multiple victims.           On August 31st at
            approximately 5[:00] a.m. . . . Arrington was parked in
            the parking lot of her home after she had finished work
            when she was abruptly carjacked at gun point by the
            defendant. On September 1, 2016[,] at approximately
            1:20 a.m.[,] the other victim . . . Burnett was walking
            on the street at a different location from . . . Arrington's
            home or parking lot after he had finished work and he
            was robbed at gun point by . . . defendant.

                  Therefore, it is clear that the carjacking and the
            armed robbery are two different crimes, two different
            victims, two different methods of operation, two
            separate occasions, predominantly independent of each
            other. It is clear to the [c]ourt from the record that both
            victims of the crimes were unrelated to each other. And
            that both victims of the crimes were subject and
            suffered at the hand of . . . defendant.

                                                                             A-3867-18
                                       20
                   As to 3(b)[,] the crimes involve separate acts and
             threats of violence, again it is clear to the [c]ourt that
             carjacking was committed at gun point and the robbery
             was also committed at gun point. There were victims
             and high risk of threats to their safety and to their life.
             [D]efendant posed a danger to people surrounding in
             the area. . . . Arrington, she was by herself but
             nevertheless the danger was posed to her and as to . . .
             Burnett there was danger to him as well as other people
             who may have been in the area. . . . [T]he incident
             occurred in an open public street although there was not
             much evidence but nevertheless there was the
             involvement of the gun and the dangers that are
             inherent with that, the use, illegal use of a gun.

                    In both . . . Carey . . . and . . . State v. Molina,
             168 N.J. 436 [(2001)], the Court found that the
             Yarbough criteria applied and it was not abuse of
             discretion to impose consecutive sentences when [an]
             intoxicated . . . driver kills or injures more than one
             victim. In this case as I have stated there was more than
             one victim[,] both offenses were separate and distinct
             from each other. And as such as I indicated I find that
             [c]ounts [two] and [c]ount [three] shall run
             consecutive[ly]. Otherwise it would be the result of
             free crime which the . . . Yarbough factors are intended
             to prevent.

      The judge adequately explained her reasons for imposing consecutive

sentences.   The carjacking and the armed robbery were different crimes,

involving different victims, at different locations. The robbery of Burnett posed

further risks of violence to those that may have been in the area. Despite the

State's characterization of the series of events as a "crime spree," the judge was

                                                                            A-3867-18
                                        21
not required to sentence defendant to concurrent sentences because the offenses

were committed in close temporal proximity. See State v. Swint, 328 N.J. Super.

236, 264 (App. Div. 2000) (noting that even where offenses have a "unity of

specific purpose," are "somewhat interdependent of one another," and are

"committed within a short period of time," a concurrent sentence is not

required); Carey, 168 N.J. at 427-28 (holding that "a sentencing [judge] may

impose consecutive sentences even though a majority of the Yarbough factors

support concurrent sentences").

      We are, however, constrained to remand for resentencing. While this

appeal was pending, our Supreme Court issued its opinion in Torres, which

addresses the standards for imposing consecutive sentences. 246 N.J. at 268.

The Court held that "essential to a proper Yarbough sentencing assessment" is

"[a]n explicit statement, explaining the overall fairness of a sentence imposed

on a defendant for multiple offenses in a single proceeding or in multiple

sentencing proceedings." Ibid. Here, the judge imposed consecutive sentences

and stated that she "considered the overall fairness of the sentence" without

further explanation. As a result, a remand for resentencing is required.

      Affirmed in part, reversed in part, and remanded for resentencing in

accordance with this opinion. We do not retain jurisdiction.


                                                                           A-3867-18
                                      22